Citation Nr: 0201610	
Decision Date: 02/15/02    Archive Date: 02/20/02

DOCKET NO.  96-27 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire



THE ISSUES

1.  Entitlement to service connection for blurred vision 
claimed as due to radium treatment.  

2.  Entitlement to service connection for dizziness claimed 
as due to radium treatment.  

3.  Entitlement to service connection for fainting spells 
claimed as due to radium treatment.  

4.  Entitlement to service connection for sinus condition 
claimed as due to radium treatment.  

5.  Entitlement to service connection for migraine headaches 
claimed as due to radium treatment.  

6.  Entitlement to service connection for disc degeneration 
claimed as due to radium treatment. 



REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from July 1947 to February 
1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1995 RO decision which denied service 
connection for disabilities due to radium treatment.  In 
subsequent RO decisions, these disabilities were listed as 
blurred vision, dizziness, fainting spells, sinus condition, 
migraine headaches and disc degeneration.  

The appeal is before the undersigned Member of the Board who 
has been designated to make the final disposition of this 
proceeding for VA.  

In August 1999, the Board remanded the case to the RO for 
additional development.  



FINDINGS OF FACT

1.  The veteran's assertions referable to having received 
radium treatment during active service have not been 
confirmed by objective evidence.  

2.  The veteran's claimed blurred vision, dizziness, fainting 
spells, sinus condition, migraine headaches and disc 
degeneration are not shown to have been present in service or 
until years after separation therefrom.  

3.  The veteran has presented no competent evidence to 
support his assertions that he has blurred vision, dizziness, 
fainting spells, a sinus condition, migraine headaches, disc 
degeneration or other current disability due to radium 
treatment during service.  



CONCLUSION OF LAW

The veteran's blurred vision, dizziness, fainting spells, 
sinus condition, migraine headaches and disc degeneration are 
not due to disease or injury that was incurred in or 
aggravated by service; nor may any be presumed to have been 
incurred in service or due to claimed radium treatment in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The veteran served on active duty from July 1947 to February 
1967.  His service records show that he was at the Navy 
Submarine School in New London, Connecticut from March 1948 
to June 1948 and that he was attached to the USS Chivo (SS 
341) from July 1950 to August 1951.  

A careful review of the service medical records shows that, 
on physical examinations in July 1947 and July 1950, the 
veteran was clinically evaluated as normal.  While he was 
attached to the USS Chivo, he had a chest X-ray study 
conducted in January 1951 at the U.S. Submarine Base, New 
London, Connecticut and identification tags issued to him in 
April 1951 at that same base.  On a July 1956 physical 
examination, he was normal.  In one day in September 1958, he 
went on sick call for a complaint of a frontal headache, was 
treated, and sent to duty.  

On physical examinations during service in April 1960, June 
1961, and March 1962, he was clinically evaluated as normal, 
except for a genitourinary disorder and hearing loss.  On 
medical history forms on those dates, the veteran reported he 
was in "excellent," "very good," or "good" health and 
referred to no health problems.  In March 1964, he was 
provisionally diagnosed with eye refraction, and in October 
1964 and November 1966 spectacles were prescribed.  

On a January 1967 physical examination for retirement 
purposes, the veteran was clinically evaluated as normal, 
except for hearing loss.  On a January 1967 medical history 
form, he noted he was in good health and had no health 
complaints.  

The Naval and Fleet Reserve medical records show that, on 
quadrennial physical examinations in April 1971 and September 
1975, the veteran was evaluated as normal, except for a heart 
disorder and hearing loss.  On a September 1975 medical 
history form, the veteran reported that he wore glasses and 
had previously experienced sinusitis; he denied ever having 
frequent or severe headaches, dizziness or fainting spells, 
ear/nose/throat trouble, or recurrent back pain.  On that 
same medical history form, the examiner added that the 
veteran had undergone radium treatment for his sinuses in 
1950.  

The medical records from the Portsmouth Naval Medical Clinic, 
dated from 1975 to 1992, were received showing treatment for 
a variety of complaints.  A December 1978 eye examination 
report indicates an impression of good ocular health with no 
significant findings and a prescription for reading glasses.  
A December 1981 eye examination report indicates an 
impression of slightly increased hyperopia.  A June 1983 eye 
examination report indicates an impression of hyperopia, 
astigmatism, and presbyopia.  

Portsmouth Naval medical records in November 1985 show that 
the veteran complained of problems with a right eye ache and 
decreased night vision; bifocals were ordered.  In February 
1988, X-ray studies of the skull were normal and X-ray 
studies of the cervical spine revealed moderate degenerative 
narrowing of the C5-6 interspace, mild foraminal encroachment 
bilaterally at C5-6, and mild narrowing of the C4-5 
interspace.  In August 1992, the veteran received physical 
therapy for cervical degenerative joint disease.  

On a June 1980 VA examination, the veteran complained of 
having sinus problems that began with nasal discharge and 
headaches.  He reported that he was treated with radium 
implants in early 1950 and that, since then, he had had 
intermittent attacks of painful infections, headaches and 
post nasal drip.  The diagnosis was that of chronic 
sinusitis.  

In January 1995, the RO received the veteran's claim for 
compensation for disability claimed as due to exposure to 
ionizing radiation.  

In February 1995, the RO received correspondence that the 
veteran sent to his United States Senator.  In a letter, he 
claimed that he received radium irradiation treatments while 
serving in the service during the period of 1950 to 1951.  He 
also noted that he was given this treatment on five occasions 
at Submarine Base Medical Research Center, New London, 
Connecticut, due to ear problems he was having during 
submarine escape training.  He underlined portions of various 
articles pertaining to studies investigating whether there 
was a link between cancer risk and radium treatments that 
were given to submariners in service to prevent eardrum 
ruptures.  

In an April 1995 statement, the veteran clarified that the 
disabilities he was claiming as due to radium treatment in 
service were blurred vision, dizziness, fainting spells, 
sinus condition, migraine headaches and disc degeneration.  
On other statements, he asserted that, because he was having 
trouble re-qualifying in the pressure chamber at the 
submarine base in New London, Connecticut during service, he 
received radium treatment and that he had had trouble with 
the claimed disabilities since that treatment.  He stated 
that he had informed every doctor following service about his 
radium treatment in service, but that none of them had heard 
of such treatment.  On a radium treatment questionnaire, he 
stated that he was treated in the January 1951 to June 1951 
time frame at the U.S. Submarine Base, Groton, Connecticut 
and that, since these treatments, he had had medical problems 
involving the head and neck.  

Also in April 1995, the veteran submitted a letter, dated in 
March 1995, from the VA Assistant Chief Medical Director for 
Public Health and Environmental Hazards to the veteran's 
Senator (in response to the Senator's inquiry on his behalf), 
indicating that VA was assessing the feasibility of 
conducting a possible epidemiological study on veterans who 
received radium treatments to the nasopharynx during service.  

Other submissions at that time included an April 1995 article 
pertaining to a VA study that aimed to determine the effects 
of radium treatments on submariners, and a record of 
chiropractic treatment received by the veteran from Dr. 
Donald Oaks (deceased) from November 1969 to 1994.  The 
treatment records reflect, in pertinent part, complaints of 
headaches and neck discomfort.  

In a May 1995 letter, the RO notified the veteran that 
additional evidence was needed in support of his service 
connection claims, namely evidence to show his blurred 
vision, dizziness, fainting spells, disc degenerative, sinus 
condition and migraine headaches had been treated since 
discharge from service.  The RO explained what would be 
considered the best type of such evidence and also requested 
him to provide evidence that his claimed conditions are 
radiogenic.  

In May 1995, the RO received additional articles and 
excerpts, dated in April and May 1995, from Polaris (a World 
War II U.S. submarine veterans magazine) and Naval Affairs (a 
magazine for enlisted personnel).  These submissions do not 
refer to radium treatment.  

In a September 1995 decision, the RO denied service 
connection for disabilities due to radium treatment, on the 
basis that the claims were not well grounded.  

At a September 1996 hearing conducted at the RO by a hearing 
officer, the veteran described the radium treatments he had 
received on four occasions at the submarine base in New 
London, Connecticut from January 1951 to May 1951.  He said 
that, prior to that time, he had never experienced sinus 
problems, headaches, cervical disc problems or blackouts.  He 
said that he later told his doctors about the radium 
treatments, but that they were not familiar with such 
treatment.  

At the hearing, the veteran submitted additional medical 
evidence, to include a September 1996 statement from Michael 
Blackman, D.C., who indicated that the veteran had increased 
degenerative disc changes at C3-C6 when comparing his 
cervical spine X-ray studies taken in February 1988 and March 
1996.  With the statement, the veteran attached medical 
extracts pertaining to neck nerve irritation which was noted 
to cause migraines, earaches, eye pains, sinus congestion, 
headaches and dizziness, among other symptoms.  

The veteran also submitted additional evidence in the form of 
newspaper and magazine articles, dated in 1995 and 1996.  
These pertain to government investigations into whether to 
notify patients (including Navy submariners) who had received 
radioactive nasal treatments to prevent broken eardrums 
resulting from drastic changes in pressure; to amended VA 
regulations which add certain diseases to a list of those 
recognized as radiogenic (the veteran highlighted one article 
which noted that VA would also consider claims based on 
diseases other than those listed in the regulation so long as 
the claimant presented scientific or medical evidence showing 
the claimed condition might be caused by radiation exposure); 
and to a log book found by the Navy which named submarine 
students who were exposed to radium more than 50 years 
previously at the submarine base in Groton, Connecticut (it 
was noted the Department of Defense was attempting to contact 
those named in the log because they might be at increased 
risk for head and neck cancers).  

In a September 1996 letter, the RO requested the veteran to 
provide additional information in regard to his claims (i.e., 
exact dates, places, and circumstances of exposure) in order 
that further attempts may be made to verify his exposure to 
radiation.  The RO informed him that secondary evidence was 
also acceptable, such as letters he might have written at the 
time mentioning his radium treatment or affidavits from 
people who had personal knowledge and could support his 
claims that he was exposed to radiation.  

In October 1996, the RO received a notice from the National 
Personnel Records Center (NPRC) in response to its request 
for the veteran's DD Form 1141 (Record of Occupational 
Exposure to Ionizing Radiation), or a confirmation of 
exposure to radiation from January 1951 to April 1951, if of 
record.  The NPRC indicated that there were no 1141s in the 
veteran's record.  

In a statement received in November 1996, in response to the 
RO's September 1996 request for additional information, the 
veteran submitted copies of his service personnel records 
reflecting his submarine escape training and re-qualification 
at the Navy base in New London, Connecticut, in December 
1950.  He stated that, although he had completed his course 
of instruction, it was at this time he encountered problems 
equalizing his ear pressure at the 100 foot level, and that a 
doctor on hand from the U.S. Naval Medical Research 
Laboratory recommended he have radiation treatment to prevent 
future problems.  He stated that he was then given four 
radiation treatments in the period of January 1951 through 
May 1951 and that he would have received a fifth treatment if 
not for his submarine leaving the base.  He stated that the 
purpose of the treatment was to affect his eustachian tube 
which he claimed was controlled by the discs (at C3 and C4) 
of the spine.  

In a November 1996 letter, the RO requested the veteran to 
submit medical evidence which contained a doctor's opinion or 
established an association between his claimed conditions and 
exposure to radiation.  

In a November 1996 letter, the RO requested the Department of 
Defense, Radiation Experiments Command Center (RECC), to 
provide records regarding the veteran's claimed 
nasopharyngeal irradiation treatments from January to May 
1951 at the U.S. Naval Medical Research Laboratory in Groton, 
Connecticut.  

In December 1996, the NPRC mailed additional clinical and 
other medical records of the veteran to the RO, who received 
the records in January 1997. 

In a statement received in January 1997, in response to the 
RO's November 1996 request for additional information, the 
veteran submitted copies of private medical records 
(described hereinbelow).  

A November 1993 report from James Frangos, O.D., indicates 
that the veteran complained of having a transient right eye 
ache bothering him for 15 years and making him nauseous at 
times; the doctor noted that an eye examination was normal 
except for some mild refractive changes and symptoms 
suggestive of ophthalmic migraine.  

On a September 1994 physical examination by Gary Usher, M.D., 
the veteran was noted to have reported treatment with 
radiation implants into his sinuses while he was serving in 
submarines.  

An October 1994 record from Mark Ballentyne, M.D., of 
Martin's Point, indicates that the veteran was being followed 
for a history of radium treatments to the nose in 1950.  

On an initial office visit to Lance Briggs, M.D., in November 
1994, the veteran reported a history of radium treatment to 
the nose while in the Navy.  Other private records, dated 
from 1993 to 1996 and received by the RO in January 1997, 
reflect treatment for complaints of headaches and syncopal 
episodes.  

In a January 1997 letter, the Department of Defense's RECC 
informed the RO that it was unable to locate any records to 
date which indicate the veteran might have received 
nasopharyngeal irradiation treatment in Groton.  The RECC 
also noted that it was continuing its search and would inform 
the RO of the outcome of its efforts.  

In January 1997 and May 1997 letters, the RO sent additional 
requests to the Department of Defense, RECC, for records 
regarding the veteran's claimed nasopharyngeal irradiation 
treatments.   

In September 1997, the RO received from the veteran two 
newspaper articles, dated in August 1997, concerning the 
Pentagon's acknowledgment of a "significant risk" of 
further health problems in servicemen (mostly Navy 
submariners and Army pilots) who were given nasal radiation 
treatments for inner ear problems from exposure to rapid 
pressure changes in the 1940's and 1950's.  The articles also 
noted that the Pentagon continued to point to studies that 
said evidence of long term health problems associated with 
this treatment were inconclusive and that the Pentagon was 
working with VA to identify and notify veterans who 
participated in such treatments.  

In October 1997, the RO received a copy of a letter that the 
veteran mailed to the Department of Defense, RECC, in which 
he described the circumstances under which he received 
nasopharyngeal irradiation or radium therapy.  He stated that 
he was in the submarine service and had problems qualifying 
in December 1950 at the base in New London, Connecticut.  He 
stated he consequently received radium treatment on four 
occasions between January 1951 and June 1951 and would have 
received a recommended fifth treatment if not for his 
submarine leaving the base.  He noted that research had shown 
that no entry had been made in his service records of such 
treatment.  

In a November 1997 letter, the Department of Defense's RECC 
informed the RO that the only records it was able to locate 
in response to its request were student data cards at the 
Submarine Base, New London, Connecticut, which reflected that 
the veteran was at the base from March 1948 to June 1948.  
The RECC stated that it could not confirm that the veteran 
participated in a radiation risk activity because it had no 
other records regarding nasopharyngeal radium irradiation 
treatments.  The RECC stated that it did not request the 
veteran's records from the NPRC because it assumed the RO had 
already obtained them and reviewed them for entries showing 
nasopharyngeal radium irradiation treatments.  

In a December 1997 decision, the RO denied on the merits the 
veteran's claims of service connection for blurred vision, 
dizziness, fainting spells, sinus condition, migraine 
headaches and disc degeneration, claimed as due to radium 
treatment.  

In a January 1998 statement, the veteran indicated that a log 
book containing names of those who had received radium 
treatment at the U.S. Submarine Base, Groton, Connecticut, 
covering the period of 1940 to 1950, had been found and that 
he believed there were still more log books in existence that 
would cover the period he was treated in 1951.  

Enclosed with his statement was a copy of a page from the 
January/February 1998 issue of DAV Magazine, concerning VA's 
efforts to identify servicemen (mostly Navy submariners and 
Army pilots) who received nasopharyngeal radium treatments 
for inner ear problems from exposure to rapid pressure 
changes in the 1940's and 1950's.  

In August 1999, the Board remanded the case to the RO for 
additional development, particularly to notify the veteran of 
evidence needed to complete his application for benefits, 
pursuant to Robinette v. Brown, 8 Vet. App. 69 (1995).  

In a May 2000 letter, the RO requested the veteran to provide 
additional information in regard to his claims, to include 
copies of treatment records and medical evidence which tended 
to support his assertions that his claimed conditions were 
due to radium treatment in service.  

In response to its request, the RO in June 2000 received 
additional evidence from the veteran in support of his 
claims.  In a statement, the veteran noted that he had 
informed all doctors of his radium treatments, but that 
nothing was entered on his medical records about such 
treatment until after he retired from the military.  

His submissions included copies of reports obtained via the 
Internet concerning a Congressionally-ordered VA study of 
Navy veterans who had received nasopharyngeal radium therapy.  
The results of the study, which was released in July 1999, 
suggested an increased risk of health problems, particularly 
head and neck cancers, among the veterans.  It was noted in 
the study that the treated veterans were identified from a 
log book kept at the U.S. Naval Base in Groton, Connecticut.  
The veteran submitted correspondence from another veteran's 
daughter who sent him a newspaper article about the VA study.  

The veteran also submitted numerous private and military 
medical records, dated from 1971 to 1998, reflecting 
treatment for episodes of syncope, headaches, and back and 
neck problems to include osteoarthritis.  Many of the records 
were duplicative of records previously submitted.  The 
additional pertinent records are described hereinbelow.

A June 1971 record from Portsmouth Naval Medical Clinic notes 
that the veteran's last eye examination was in November 1966 
when he had decreased near vision causing eye aches; 
following an examination, the veteran was diagnosed with 
simple hyperopia.  

The records from the Professional Audiology Center in 1984 
and 1986 reflect that the veteran was recommended to contact 
a doctor about dizziness which he had reported on his case 
history form (also on that form he had reported ear pressure 
problems in the past).  

A June 1990 record from the Portsmouth Naval Medical Clinic 
indicates the veteran reported a history of having had 
radiation treatment on the frontal sinuses in the 1950's.  

On a patient's personal history form for Dover Internal 
Medicine, the veteran noted that he had sinus problems during 
submarine training in 1950 and subsequently received radium 
therapy.  An October 1994 brain CT was normal.  On a medical 
form dated in November 1994, the veteran indicated he had 
suffered from dizziness, backaches, headaches and neck pain.  

On an October 1996 record, Mark Ballentyne, M.D., noted that 
the veteran related osteoarthritis in his cervical spine to 
nasal radium treatment back in the 1950's.  A September 1997 
X-ray study of the veteran's cervical spine revealed moderate 
disc space narrowing from C3 to C6 without significant change 
since March 1996.  A March 1998 cervical spine X-ray study 
revealed degenerative disc changes with mild narrowing in the 
neural foramina bilaterally at several levels.  

VA medical records dated in June 2000 show that a CT scan of 
the veteran's head was negative and a CT scan of his cervical 
spine revealed clinically significant encroachment upon the 
left cervical foramina at the levels of C3-4.  

In an October 2000 letter, the veteran asserted that his 
radium treatment in service was not entered in his service 
medical records because such treatment was experimental on 
submariners with inner ear problems.  He stated that his 
greatest complaint concerned the insinuation by VA that he 
never had the radium treatment.  

In October 2000, the RO received a response to its request 
(made in June 2000) for all service records dealing with 
treatment rendered the veteran in 1951 while serving at the 
Navy Submarine Base in New London, Connecticut.  The response 
notes that the veteran's service medical records had already 
been mailed to the RO in December 1996 and that there were no 
additional service medical records located for the veteran.  

In March 2001, the RO received additional evidence from the 
veteran in support of his claims, which consists of 
informational materials obtained via the Internet pertaining 
to veterans and their exposure to radiation in service.  

In an April 2001 letter, the RO informed the veteran about 
the Veterans Claims Assistance Act of 2000 (VCAA), with 
explanations about VA's duty to notify him about his claims, 
VA's duty to assist him in obtaining evidence, and what the 
evidence must show to establish entitlement to service 
connection.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issues on 
appeal are liberalizing and are therefore applicable to the 
issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decisions (in September 1995 and December 1997), 
Statement of the Case (in July 1996), Supplemental Statements 
of the Case (in October 1997, December 1997, May 1999, 
September 2000, and April 2001), and through letters sent to 
the veteran (in May 1995, September 1996, November 1996, and 
May 2000), the RO has notified him of the evidence needed to 
substantiate his claims.   

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claims, to include requesting 
available information on nasopharyngeal radium irradiation 
treatments from the Department of Defense, Radiation 
Experiments Command Center, to ascertain whether the veteran 
participated in a radiation risk activity.  

Additionally, the RO has provided the veteran with the 
opportunity for a hearing, which was conducted in September 
1996.  In regard to providing him an examination or obtaining 
a medical opinion, the Board determines that such is not 
necessary to decide the claims (a full explanation follows 
hereinbelow).  

The Board is unaware of any additional evidence which is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  

The veteran claims that he received a series of radium 
treatments in service from January 1951 to May 1951 at the 
Navy Submarine Medical Research Laboratory in New London or 
Groton, Connecticut (these two locations appear to have been 
used interchangeably throughout the record).  He maintains 
that he currently suffers from blurred vision, dizziness, 
fainting spells, sinus condition, migraine headaches and disc 
degeneration due to that radium treatment and that service 
connection is thus warranted.  

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service incurrence will be presumed for certain 
chronic diseases if they are manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for a condition which is claimed to be 
attributable to ionizing radiation exposure during service 
may be established in one of three different ways.  Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. 
Gober, 120 F.3d 1239 (Fed.Cir.1997).  

First, there are numerous types of cancers which are 
presumptively service connected.  38 U.S.C.A. § 1112(c) (West 
1991 & Supp. 2001).  Second, 38 C.F.R. § 3.311(b) (2001) 
provides a list of "radiogenic diseases" which will be 
service connected provided that certain conditions specified 
in that regulation are met.  Third, direct service connection 
can be established by showing that "the disease or malady 
was incurred during or aggravated by service," a task which 
"includes the difficult burden of tracing causation to a 
condition or event during service."  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed.Cir.1994).  See also Hardin v. Brown, 11 Vet. 
App. 74, 77 (1998).  

The following radiogenic diseases shall be service connected 
if they become manifest in a radiation-exposed veteran, 
provided the rebuttable presumption provisions of 38 C.F.R. § 
3.307 (2001) are also satisfied:  leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary gland, cancer of the urinary tract, and 
bronchiolo-alveolar carcinoma.  38 U.S.C.A. § 1112(c) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.309(d) (2001).  

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. §§ 3.307 or 
3.309, and it is contended the disease is a result of 
exposure to ionizing radiation in service, an assessment will 
be made as to the size and nature of the radiation dose or 
doses.  When dose estimates provided are reported as a range 
of doses to which a veteran may have been exposed, exposure 
at the highest level of the dose range reported will be 
presumed.  38 C.F.R. § 3.311(a) (2001).  

For purposes of this section the term "radiogenic disease" 
means a disease that may be induced by ionizing radiation and 
shall include the following:  all forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia, thyroid cancer, 
breast cancer, lung cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2) (2001).  

When it is determined that a veteran was exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed; the veteran subsequently 
developed a radiogenic disease; and such disease first became 
manifest within the period specified, before its adjudication 
the claim will be referred to the Under Secretary for 
Benefits for further consideration.  38 C.F.R. § 3.311(b) 
(2001).  

If after review the Under Secretary for Benefits is convinced 
sound scientific and medical evidence supports the conclusion 
it is at least as likely as not the veteran's disease 
resulted from exposure to radiation in service, the Under 
Secretary for Benefits shall so inform the RO of jurisdiction 
in writing.  The Under Secretary for Benefits shall set forth 
the rationale for this conclusion, including an evaluation of 
the claim under the applicable factors specified in this 
section.  38 C.F.R. § 3.311(c) (2001).

If the Under Secretary for Benefits determines there is no 
reasonable possibility that the veteran's disease resulted 
from radiation exposure in service, the Under Secretary for 
Benefits shall so inform the RO office of jurisdiction in 
writing, setting forth the rationale for this conclusion.  38 
C.F.R. § 3.311(c) (2001).

A careful review of the claims file shows that there is no 
objective evidence to confirm the veteran's assertions that 
he received radium treatment during service.  His service 
medical records did not reflect such treatment, and an 
inquiry to the Department of Defense's Radiation Experiments 
Command Center yielded negative results.  

Many private and military medical records following service 
noted nasal radium treatment during service, but such entries 
were based on the veteran's own reports of such.  The Board 
finds that it is quite plausible that the veteran received 
nasopharyngeal radium irradiation treatments in early 1951 as 
claimed.  He reported such treatment to doctors years before 
he filed a claim for VA benefits based on it and years before 
scientific studies were conducted to determine the health 
risks if any from nasopharyngeal radium irradiation 
treatment.  

Also, the veteran was a member of the class of people (i.e., 
Navy submariner) who were known to have received such 
treatments in the 1940's and 1950's, and he received training 
at the U.S. Navy Submarine Base in New London, Connecticut 
where servicemen were known to have received such treatments 
at that time.  Nevertheless, there is no proof in the record 
that the veteran actually received the radium treatments.  

Further, the service medical records are completely negative 
for complaints or findings of dizziness, fainting spells, 
sinus condition and disc degeneration.  In regard to 
headaches, he complained of such on a single occasion in 
September 1958, and there is no evidence showing the 
complaint was chronic.  In regard to blurred vision, he was 
issued eyeglasses for eye refraction in October 1964 and 
November 1966, and there is no record that he had such 
condition prior to 1964.  

The service records in January 1951 and April 1951 show that 
the veteran was stationed at the U.S. Navy Submarine Base in 
New London, Connecticut, but there are no medical records 
during that period of service reflecting treatment (radium or 
otherwise) for his claimed conditions.  The retirement 
physical examination in January 1967 was also negative for 
complaints or diagnoses of the claimed conditions. 

The veteran's post service medical records reveal that he has 
received treatment for vision problems, dizziness, syncopal 
episodes, sinusitis, migraine headaches and cervical disc 
degeneration, beginning as early as November 1969 (i.e., when 
his complaints of headaches were recorded by a chiropractor), 
years after separation from service.  

In some of these records, the veteran had reported a history 
of exposure to radium treatment in service.  The earliest 
record of such a report was on a September 1975 quadrennial 
physical examination for the Naval and Fleet Reserve.  
However, the claims file contains no medical opinion stating 
that the veteran's conditions of blurred vision, dizziness, 
fainting spells, sinus condition, migraine headaches and disc 
degeneration were the result of his claimed radium treatment 
in service.  Indeed, the veteran stated that the doctors to 
whom he reported his service history of radium treatment were 
not familiar with such treatment.  

As noted, in a November 1997 letter the Department of 
Defense, Radiation Experiments Command Center, indicated that 
it was unable to confirm the veteran's participation in a 
radiation risk activity.  

Based on a careful review of the record, the Board finds that 
the veteran does not currently have blurred vision, 
dizziness, fainting spells, sinus condition, migraine 
headaches and disc degeneration due to radium treatment in 
service.  The Board acknowledges the veteran's belief that 
there are log books in existence that would prove his radium 
treatment in early 1951.  Although documentation in the 
record indicates that the Navy found a log book showing 
radium treatment of submariners in the 1940s, there is no 
evidence that any additional log books have been uncovered 
which show radium treatment of the veteran.  

Further, there is no indication that there are any service 
medical records which have not been obtained that would show 
radium treatment of the veteran.  The veteran has contended 
that his radiation therapy was conducted at the U.S. Navy 
Submarine Base, in New London, Connecticut, but records from 
that base are among the service medical records in the claims 
file, and they include reports that a chest X-ray study was 
performed in January 1951 and identification tags were issued 
in April 1951.  These records do not show that the veteran 
received radiation treatment.  

Finally, the Board notes that none of the veteran's claimed 
disabilities are among those radiogenic diseases listed in 38 
C.F.R. § 3.311(b).  In addition, he has not submitted any 
medical opinion relating the cause of his claimed 
disabilities to radium therapy in service.  

The Board recognizes the veteran's sincere belief that he had 
developed blurred vision, dizziness, fainting spells, sinus 
condition, migraine headaches and disc degeneration as a 
result of radium treatment, but he is not a physician, and he 
is not qualified to express a medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Therefore, as there is no evidence of radium treatment or any 
other exposure to radiation during active service, and no 
evidence of a current disability that can be related to 
radiation exposure, service connection for the veteran's 
claims is not warranted.  

In reaching this decision, the Board notes that, under the 
VCAA and its implementing regulations, there is a duty to 
assist a veteran in obtaining evidence that is necessary to 
substantiate his claims.  As there is no evidence that he 
currently has a radiogenic disease, it is not necessary to 
obtain a dose estimate or an opinion from the Under Secretary 
for Benefits.  Thus, in that regard, the duty to assist the 
veteran under the VCAA has been met.  

The duty to assist also includes obtaining a VA examination.  
Although the veteran was not afforded a VA examination in 
connection with his claims, the Board finds that there is no 
reasonable possibility that an examination would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A (West Supp. 
2001).  In this case, seeking a medical opinion in regard to 
ascertaining the etiology of the claimed disabilities would 
be pointless.  

The RO has obtained all available medical treatment records 
of the veteran, and there is no objective evidence of chronic 
problems pertaining to the claimed disabilities until years 
after separation from service, with the exception of 
treatment in service for refractive error of the eye, which 
is not a condition which may be service connected (see 38 
C.F.R. § 3.303(c)).   

Any physician reviewing the claims file would have no 
objective evidence upon which to base an opinion as to 
whether the claimed conditions are related to radium 
treatments in service.  In this case, an opinion of a 
physician would necessarily be based entirely on the 
veteran's self-reported history of having received such 
treatments.  The Board is not bound to accept a medical 
opinion many years after service when an examiner relies on 
history provided solely by the veteran.  See Black v. Brown, 
5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 
(1996). 

Thus, if the basis for the medical opinion would be that of 
unsubstantiated medical history proffered by the veteran, a 
physician's conclusion that the veteran's claimed 
disabilities were etiologically related to radium treatment 
in service would be purely speculative and would inherently 
lack probative value as medical evidence of a nexus between 
service and a current medical disability.  

Further, it is recognized that the medical history reported 
by the veteran to a physician would have the taint of being 
self-serving.  There is absolutely no contemporaneous 
evidence to corroborate his assertions of having received 
radium treatment in 1951 resulting in his current claimed 
conditions. 

In short, there is no competent evidence to support the 
veteran's lay assertions that his claimed disabilities 
resulted from radium treatment in service.  The Board 
therefore finds the probative value of his statements 
concerning the cause of his claimed disabilities is 
outweighed by the complete lack of documentation of record in 
regard to his contentions.  

It is the Board's judgment in this case that obtaining an 
opinion from a physician relating the cause of the veteran's 
blurred vision, dizziness, fainting spells, sinus condition, 
migraine headaches and disc degeneration to claimed radium 
treatment in 1951 would have no persuasive value because such 
decision could not be justified by a record that contains no 
objective evidence of radium treatment.  In light of such 
circumstances, the Board finds that the evidence of record is 
sufficient to decide the veteran's claims.  

In sum, the weight of the evidence demonstrates that the 
veteran's current blurred vision, dizziness, fainting spells, 
sinus condition, migraine headaches and disc degeneration 
began years after his service retirement and were not caused 
by any incident of service; the claimed conditions are not 
shown to have been incurred in or aggravated by service.  

As the preponderance of the evidence is against the claims 
for service connection for blurred vision, dizziness, 
fainting spells, sinus condition, migraine headaches and disc 
degeneration, the benefit-of-the-doubt rule does not apply, 
and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for blurred vision claimed as due to 
radium treatment is denied.

Service connection for dizziness claimed as due to radium 
treatment is denied.  

Service connection for fainting spells claimed as due to 
radium treatment is denied.  

Service connection for sinus condition claimed as due to 
radium treatment is denied.  

Service connection for migraine headaches claimed as due to 
radium treatment is denied.  

Service connection for disc degeneration claimed as due to 
radium treatment is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.  
? 
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  


 

